Citation Nr: 0424530	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  00-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial compensable evaluation for 
bilateral flat feet. 

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to June 
1971.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
dated in December 1999 and in January 2002 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

This case was previously before the Board.  In March 2001, 
the Board remanded the issue of service connection for a low 
back disability for additional development.  Thereafter, the 
Board issued a decision in September 2002 which denied 
service connection for a low back disability.  At that time, 
the Board also remanded the issues involving service 
connection for a right knee disability and for an initial 
compensable evaluation for bilateral flat feet with 
instructions that the RO issue the veteran a statement of the 
case.  

The veteran appealed that portion of the September 2002 Board 
decision which denied service connection for a low back 
disability to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2004 order, the Court vacated 
that portion of the Board's decision which denied service 
connection for a low back disability and remanded the case 
back to the Board with instructions that it readjudicate the 
claim in accordance with the parties' Joint Motion for Remand 
(Joint Motion).  The case is once again before the Board for 
review. 

The issues involving service connection for a low back 
disability and entitlement to an initial compensable 
evaluation for bilateral flat feet are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim concerning service connection for a 
right knee disability, and has obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim.  
	
2.  There is no medical evidence of record showing that the 
veteran has a current right knee disability as a result of 
service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A  §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a right knee 
disability.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of the evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of the January 2002 rating 
decision, a statement of the case issued in August 2002, a 
supplemental statement of the case issued in January 2004, as 
well as an October 2001 letter by the RO.  These documents, 
as a whole, satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  The Board also notes that the October 2001 letter by 
the RO was sent to the veteran prior to denial of his claim 
in January 2002.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

In Pelegrini II the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the VCAA notice letter dated October 
2001 does not specifically contain the "fourth element," 
the Board finds the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim 
through the documents described above.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  Since 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all private and VA medical records identified by the 
veteran and his representative.  The veteran was also 
afforded a VA compensation examination to determine the 
nature and etiology of his claimed right knee disability.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Discussion

The veteran claims that he suffers from a right knee 
disability that had its onset during his period of active 
duty service.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim. 

A.  Legal Criteria

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases such as arthritis may be presumed to have been 
incurred in or aggravated during service if manifested to a 
compensable degree (10 percent) within one year of separation 
from active military service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003); 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Generally, to establish service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

B.  Factual Background

The veteran's service medical records show that he was seen 
in March 1969 for a three day history of right knee pain 
after lifting weights.  A physical examination of the right 
knee revealed no effusion, deformity, tenderness, or 
instability.  The diagnostic impression was probable 
ligamentous strain.  The veteran was seen again in July 1969 
for a three day history of right knee pain.  Objectively, the 
veteran's right knee exhibited full range of motion, with no 
crepitus or effusion.  The diagnostic impression was knee 
strain, minor.  At a separation examination in April 1971, 
the veteran checked "yes" when asked about a history of 
"Trick or Locked Knee."  However, a clinical evaluation was 
unremarkable.  It thus appears that the veteran's right knee 
strain resolved, with no chronic right knee disability shown 
in service. 

The veteran was afforded a VA general examination in August 
1971, at which time he reported occasional pain in his right 
ankle and right knee.  However, no findings were shown on 
physical examination and no diagnosis was provided.  A 
February 1973 VA examination report also noted the veteran's 
complaints of instability involving his right leg, and again, 
with no objective findings shown.  When examined in May 1977, 
the veteran made no complaints concerning his right knee.

The record shows that the veteran injured his right knee in a 
work-related accident in September 1990.  Treatment records 
from DePaul Health Center show that the veteran was seen in 
September 1990 after falling and twisting his right knee, 
with sudden onset of severe pain in the anterior aspect of 
the knee and an inability to bear weight.  X-rays revealed 
soft tissue swelling, with no other findings.  The veteran 
was diagnosed with a complete quadriceps rupture of his 
patella.  As a result, the veteran underwent right quadriceps 
tendon repair.  The treating physician noted that this was an 
acute traumatic injury due to traumatic force.  It was also 
noted that the veteran had had a mild problem with his right 
knee in the Army, which had resolved.  Follow-up treatment 
records dated from 1990 to 2000 show periodic treatment for 
right knee pain.  However, none of these records includes a 
medical opinion relating this problem to service.  

The veteran was afforded a VA compensation examination in 
July 2002 to determine whether he suffers from a right knee 
disability as a result of service.  At that time, the 
examiner noted the veteran's history of a minor right knee 
strain in 1969 "without clear evidence of sequelae," as 
well as his post-service injury as a mail handler.  The 
veteran told the examiner that he strained his knee 
approximately ten or eleven times while on active duty.  He 
also alleged that his knee gave out on numerous occasions 
before it gave out completely in 1990 when he ruptured his 
quadriceps tendon.  The veteran's current symptoms involved 
pain and instability of the right knee joint.  A physical 
examination, however, revealed no significant findings.  X-
rays of the right knee were unremarkable.  Under the 
diagnoses section, the examiner wrote:

Right knee status post quadriceps tendon rupture 
and repair with residual pain.  The [veteran] had a 
normal exam today.  During his time in service, the 
[veteran] did complain of some pain to his right 
knee, but did not ever mention any instability[,] 
and no instability was noted on physical exam as 
far as this examiner could determine.  Also noted 
is the letter from his outside physician that the 
quadriceps rupture was an acute injury and not 
something that occurred gradually over time and it 
is less likely than not that this injury was 
related to the [veteran's] time in the service. 



C.  Analysis

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a right knee 
disability.  A VA examiner in July 2002 stated that the 
veteran had a normal examination concerning his right knee, 
with no objective findings shown on X-ray examination.  The 
Board notes that a claim for service connection may not be 
allowed if there simply is no underlying disability to 
account for a veteran's complaints of pain.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  Although the veteran was diagnosed with a 
rupture of the quadriceps tendon in 1990, the Court has 
specifically held that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability.  Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability.)

However, even assuming for discussion purposes that the 
veteran does have a current right knee disability, there is 
no medical evidence of a nexus between the veteran's 
complaints of knee pain and service.  The veteran's service 
medical records show that he was treated for a right knee 
strain on two occasions.  However, this condition apparently 
resolved, with no chronic disability shown in service.  Of 
particular relevance, a clinical evaluation at the time of 
his separation from active duty was negative for right knee 
problems  Moreover, although the veteran reported right knee 
pain when examined in August 1971 and February 1973, no 
diagnosis was provided to account for the veteran's 
complaints.  Instead, the evidence shows that the only post-
service diagnosis concerning the veteran's right knee was 
related to a 1990 on-the-job injury.  A VA examiner in July 
2002 reviewed the claims file and concluded that it was less 
likely than not that this injury was related to the veteran's 
time in the service.  The Board places significant probative 
value on this opinion, as it was based on a review of the 
entire record and has not been contradicted by any medical 
evidence.  The Court has held that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  

Indeed, the only evidence that the veteran suffers from a 
right knee disability as a result of service is lay 
statements provided by the veteran and his wife.  However, 
the veteran and his wife are not competent to testify 
concerning the presence or etiology of an orthopedic 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu, 2 Vet. App. at 494-95 (laypersons are not 
competent to render medical opinions).  See also 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
Therefore, these lays statements are of limited probative 
value. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right knee disability.  Hence, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies, 
38 U.S.C.A  § 5107(b); 38 C.F.R.  § 3.102, and the appeal is 
denied.  


ORDER

Service connection for a right knee disability is denied.


REMAND

The veteran claims he is entitled to service connection for a 
low back disability.  He also claims he is entitled to an 
increased (compensable) evaluation for his service-connected 
bilateral flat feet.  Unfortunately, additional development 
is required before the Board can adjudicate either of these 
claims.



I.  Low Back  Disability

The record on appeal contains medical evidence that one of 
the veteran's current low back disorders is spondylolysis at 
L5 which the medical evidence indicates is a developmental 
disorder that preexisted service.  The Board notes that the 
veteran has also been diagnosed as having lumbosacral strain, 
spondylolisthesis, and degenerative disc disease.  The 
veteran alleges that he injured his back on three separate 
occasions in service which gave rise to his current back 
disorders.  As pointed out in the Joint Motion, however, 
additional medical development is required before the Board 
can adjudicate this claim.

The Board notes that congenital or developmental defects are 
not diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2003); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, 
VAOPGCPREC 82-90 (July 18, 1990) in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists a 
claimant's military service but could be granted service 
connection if manifestations of the disease in service 
constituted aggravation of the condition.  On the other hand, 
congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they were not diseases 
or injuries under the law; however, if injury or disease 
occurred in service that was superimposed on the defect, the 
resultant disability might be service-connected.

In this case, in a March 1999 letter, the veteran explained 
that he injured his back in service on three separate 
occasions.  He indicated that he first hurt his back while 
stationed in Hawaii in 1967 when he fell approximately thirty 
feet off a cliff.  He also related an incident in which he 
injured his back while stationed in Vietnam when he walked 
off the side of the road and fell approximately eight feet.  
Finally, he indicated that he was laid out on his back after 
a concussion grenade landed only ten feet from where he was 
standing.  

In February 2002, a VA examiner reviewed the veteran's claims 
file and examined the veteran's back.  The diagnoses included 
chronic recurring lumbosacral strain and spondylolysis at L5.  
The examiner concluded that the veteran's back pain "is not 
likely to be due directly to the injury while in service."  
The examiner was apparently referring to the 1967 incident in 
which the veteran fell some thirty feet.  However, the 
examiner never discussed whether the veteran's preexisting 
back disability was related to the other two incidents in 
service, namely the eight-foot fall off the side of the road 
and the concussion grenade explosion in Vietnam.  Therefore, 
a medical opinion should be obtained to determine whether the 
veteran's preexisting back disability or any other currently 
diagnosed low back disorder is etiologically related to 
either of these incidents.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 375 (2002).

II.  Bilateral Flat Feet

The January 2002 rating decision on appeal granted service 
connection for bilateral flat feet but assigned a 
noncompensable (zero percent) evaluation.  This appeal ensued 
after the veteran disagreed with the noncompensable 
evaluation.  

The RO scheduled the veteran to undergo a VA examination to 
determine the nature and severity of his service-connected 
flat feet.  That examination was performed in July 2002, at 
which time the examiner reviewed the claims file and examined 
the veteran's feet.  He then diagnosed the veteran as having 
plantar fasciitis, which he determined was more likely 
related to his obesity and his occupation rather than 
service.  However, it is unclear as to which, if any, of the 
veteran's symptoms listed in the examination report are 
related to his service-connected flat feet.  Therefore, 
another examination is required to determine all symptoms 
related to the veteran's service-connected flat feet.  See 
Massey v. Brown, 7 Vet. App. 204 (1994) (holding that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating 
criteria); see also 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The claims folder should be again 
referred to the examiner who examined the 
veteran in February 2002, if available; 
otherwise the claims file should be 
forwarded to another suitably qualified 
examiner.  The examiner should respond to 
the following:

(a).  Identify all current diagnosed low 
back disorders of the veteran;

(b).  Indicate whether any disability 
involving the low back is a familial, 
congenital or developmental disease or 
defect.  If it is such a disease, it is 
requested that the examiner render an 
opinion as to when the disease was 
initially manifested, and if present 
prior to service, whether it is as likely 
as not that the disease underwent a 
chronic increase in severity beyond 
natural progression during active duty;  

(c).  If it is determined that any 
currently diagnosed low back disorder is 
a familial, congenital or development 
defect, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that that the veteran 
experienced superimposed injury(ies) 
during service which resulted in 
additional current disability;

(d).  As to any currently diagnosed 
disorder determined not to be either a 
familial, congenital or development 
disease or defect, indicate whether it is 
at least as likely as not that the 
disorder is otherwise etiologically 
related to the veteran's active military 
service.

In responding to this question, the 
examiner should discuss the following 
three injuries as alleged by the veteran: 
(a) the 1967 incident in which the 
veteran fell thirty feet off a cliff, (b) 
the incident in which the veteran fell 
approximately eight feet off the side of 
a road in Vietnam, and (c) the incident 
in which the veteran was laid out on his 
back after a concussion grenade landed 
only ten feet from where he was standing.  

The examiner should note that temporary 
or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted with symptoms, 
has worsened.  If aggravation is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.  If the 
examiner is unable to respond the above 
questions without further examination of 
the veteran, then the RO should ensure 
that the veteran is afforded another such 
VA examination.

2.  The RO should provide the veteran 
with an appropriate VA examination to 
determine all symptoms related to his 
service-connected flat feet.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished  The examiner is 
specifically requested to comment on 
whether the veteran's disability due to 
flat feet is manifested by the following:

(a)  Mild symptoms; symptoms relieved by 
built-up shoes or arch supports.

(b)  Moderate symptoms; weight-bearing 
line over or medial to the great toe, 
inward bowing of the tendo Achillis, pain 
on manipulation and use of the feet.

(c)  Severe symptoms; objective evidence 
of marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, indication of 
swelling on use, characteristic 
callosities.  

(d)  Pronounced symptoms; marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo Achillis on manipulation, not 
improved by orthotic shoes or appliances.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  

3.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  The RO should also review the 
file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
either benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and to comply with an order of the Court.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.  The 
appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



